

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
UNLESS THE REGISTRATION PROVISIONS OF THE SAID ACT AND APPLICABLE STATE
SECURITIES LAWS HAVE BEEN COMPLIED WITH OR UNLESS COMPLIANCE WITH SUCH
PROVISIONS IS NOT REQUIRED.


 
NEXMED, INC.
 
7.5% Senior Secured Note
Due December 31, 2007

 
New York, NY
 
November 30, 2006
 
FOR VALUE RECEIVED, the undersigned, NEXMED, INC., a Nevada corporation (the
“Company”), hereby promises to pay to Metronome LPC 1, Inc., or its registered
assigns, the principal sum of TWO MILLION DOLLARS AND ZERO CENTS
($2,000,000.00), or so much thereof as shall not have been prepaid, on the
earlier of (i) December 31, 2007 or (ii) the closing by the Company on the sale
of the East Windsor Property (as such term is defined in the Purchase Agreement;
the earlier date of the preceding clauses (i) and (ii) being the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) on the principal amount hereof from time to time outstanding and unpaid
(the “Interest”), payable as provided in the next succeeding paragraph hereof,
at the rate 7.5% per annum from the date of issuance hereof (being the date
first written above, or the most recent date to which interest has been paid
hereon, to but including the date on which said principal amount shall be paid
in full; provided, however, if the Company has not entered into a contract for
the sale of the East Windsor Property on or prior to May 31, 2007, and the
amount owing hereunder (including all accrued interest and costs) is not repaid
by such date, the rate of interest shall increase to 8.5% per annum
 
The Company shall pay interest (a) quarterly, commencing on February 1, 2007,
and until the date on which the principal of and all accrued and unpaid interest
on this Note shall be paid in full, (b) on the Maturity Date, and (c) upon the
payment or prepayment of any principal owing under this Note (but only on the
principal amount so prepaid or paid). If the first day of the calendar month on
which Interest is due is not a Business Day, then such day for payment of
Interest shall be the next succeeding Business Day and interest shall accrue by
reason of such extension. At the Company’s sole option, it may make an Interest
payment in kind in the form of common stock of the Company (“Common Stock”). If
Interest is paid in Common Stock, the value of the Common Stock shall be
calculated as ninety percent (90%) of the volume weighted average trading price
for five (5) trading days prior to the interest payment date with a floor
valuation equal to $0.48 per share.
 
The principal of this Note may be prepaid, in whole or ratably in part, at any
time upon not less than five (5) nor more than twenty (20) days’ prior written
notice to the holder hereof, together with all interest then accrued and unpaid
thereon (or on the portion thereof being so prepaid, as the case may be), but
without premium or penalty.


 
 

--------------------------------------------------------------------------------

 
All cash payments shall be in such coin or currency of the United States of
America as at the time of payment shall be legal tender for payment of public
and private debts.
 
This Note is issued pursuant to, is entitled to the benefits of, and is subject
to the terms of the Securities Purchase Agreement, dated as of November 30, 2006
(the “Purchase Agreement”), between the Company, NexMed (U.S.A.), Inc. and
Metronome LPC 1, Inc., providing for the issuance of the 7.5% Senior Secured
Notes due December 31, 2007 of the Company, in the aggregate principal amount of
$2,000,000.00.
 
This Note evidences senior indebtedness of the Company with the exception of
Debt (as defined in the Purchase Agreement) secured by a mortgage on the East
Windsor Property (as defined in the Purchase Agreement) which is senior to the
indebtedness set forth herein. Pursuant to the terms set forth in the Purchase
Agreement, this Note shall be secured by a security interest in the Company’s
right, title and interest in and to certain property of the Company to the
Security Agreement (as defined in the Purchase Agreement).
 
Upon the occurrence and during the continuation of any Event of Default (as
defined in the Purchase Agreement), the outstanding principal amount of the
Note, and to the extent permitted by applicable law, any interest payments
thereon not paid when due, and any fees and other amounts then due and payable
hereunder, shall thereafter bear interest (including post-petition interest in
any bankruptcy proceeding under Title 11 of the United States Code or other
applicable insolvency laws) payable in cash at a rate of 12% per annum (computed
on the basis of a 360-day year of twelve 30-day months). Payment or acceptance
of the increased rates of interest is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies under the Purchase Agreement. The
maximum rate of interest, including default interest, charged hereunder shall
not exceed the highest rate permitted by law.
 
This Note shall be governed by and construed in accordance with the laws of the
State of New York.
 
 

 
NEXMED, INC.


 
By /s/ Mark Westgate                              
Name: Mark Westgate
Its: Vice President and Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------

 